ACCEPTED
                                                            011400968CV
                                                FIRST COURT OF APPEALS
      FILED IN                                          HOUSTON, TEXAS
 st
1 COURT OF APPEALS                                  2/28/2015 12:01:38 AM
    HOUSTON, TX                                       CHRISTOPHER PRINE
                                                                   CLERK
    March 2, 2015
CHRISTOPHER A. PRINE,
       CLERK


                                 FILED IN -
                        1st COURT OF--APPEALS
                                                  - ----
                            HOUSTON,            -
                                             --- TEXAS
                                   - - ----ID K ------
                        2/28/2015
                                - 12:01:38
                                 -                  -- AM
                            ---- VO ------
                        CHRISTOPHER         --       A. PRINE
                                     ----
                               ---- Clerk




                               FILED IN
                        1st COURT OF APPEALS
                            HOUSTON, TEXAS
                        3/2/2015 10:02:00 AM
                        CHRISTOPHER A. PRINE
                                Clerk